Citation Nr: 0527771	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  00-19 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for idiopathic 
urticaria (rash).

2.  Entitlement to service connection for dental damage.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for a left ankle 
disability.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to secondary service connection for pes 
planus resulting from service-connected right foot plantar 
fasciitis with ankle pain.

7.  Entitlement to service connection for chemical 
sensitivities, to include whether service connection is 
warranted as a sign or symptom of an undiagnosed illness.

8.  Entitlement to service connection for an organic brain 
syndrome, to include whether service connection is warranted 
as a sign or symptom of an undiagnosed illness.

9.  Entitlement to service connection for a psychiatric 
disability (stress and nerve problem), to include whether 
service connection is warranted as a sign or symptom of an 
undiagnosed illness.

10.  Entitlement to service connection for a 
central/peripheral nervous system disability, to include 
whether service connection is warranted as a sign or symptom 
of an undiagnosed illness.

11.  Entitlement to service connection for environmental 
related disorders, to include whether service connection is 
warranted as a sign or symptom of an undiagnosed illness.

12.  Entitlement to service connection for a pulmonary 
disability, to include whether service connection is 
warranted as a sign or symptom of an undiagnosed illness.

13.  Entitlement to service connection for an immune system 
dysfunction, to include whether service connection is 
warranted as a sign or symptom of an undiagnosed illness.

14.  Entitlement to service connection for fatigue, to 
include whether service connection is warranted as a sign or 
symptom of an undiagnosed illness.

15.  Evaluation of seborrheic dermatitis, currently rated as 
noncompensable.

16.  Entitlement to an effective date earlier than January 
21, 1998 for the grant of service connection for a low back 
strain.

17.  Entitlement to an effective date earlier than January 
21, 1998 for the grant of service connection for right foot 
plantar fasciitis with ankle pain.

18.  Entitlement to an effective date earlier than January 
21, 1998 for the grant of service connection for seborrheic 
dermatitis.

19.  Entitlement to an effective date earlier than November 
27, 1996 for the grant of service connection for right 
shoulder arthritis.

20.  Entitlement to an effective date earlier than November 
27, 1996 for the grant of service connection for left 
shoulder arthritis.

21.  Entitlement to an effective date earlier than November 
27, 1996 for the grant of service connection for ischemic 
heart disease with hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from June 1977 to May 1994.  
He served in the Southwest Asia Area of Operations during the 
Gulf War from February to June 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In this decision, the RO granted entitlement to service 
connection for seborrheic dermatitis and assigned a 
noncompensable evaluation.  The veteran appealed this initial 
evaluation.

The March 1999 rating decision also denied entitlement to 
service connection for a heart disability.  The veteran 
timely appealed this determination.  However, in a rating 
decision issued in January 2002, the RO granted service 
connection for ischemic heart disease and assigned an initial 
evaluation of 10 percent disabling.  The RO informed the 
veteran that this decision was a grant of all benefits sought 
on appeal.  The veteran did not express any disagreement with 
this decision within one year of its issuance.  The Board 
finds that the grant of service connection for ischemic heart 
disease in January 2002 was a full grant of all benefits 
sought on appeal in regards to the claim for service 
connection for a heart disability and, therefore, this issue 
is no longer in appellate status.

The rating decision of March 1999 also granted service 
connection for plantar fasciitis of the right foot and a low 
back strain.  Each disability was assigned initial 10 percent 
evaluations.  The veteran appealed these initial evaluations.  
The March 1999 rating decision also found that the veteran 
had not submitted the requisite new and material evidence to 
reopen claims for service connection for both right and left 
hand disabilities.  The veteran also appealed these issues.  
However, the veteran informed the RO in January 2001 that he 
no longer wished to pursue appeals regarding the issues 
discussed in this paragraph.  These issues were not certified 
by the RO for Board review.  The Board finds that the veteran 
withdrew these issues and they are not in appellate status.

This appeal also arises from an April 2002 rating decision 
that denied entitlement to earlier effective dates for the 
award of service connection for a low back strain, right foot 
disability, seborrheic dermatitis, right and left shoulder 
disabilities, and ischemic heart disease with hypertension.  
This rating action also denied entitlement to service 
connection (to include presumptive service connection under 
38 U.S.C.A. § 1117 for signs and symptoms of undiagnosed 
illnesses) for fatigue, chemical sensitivities, organic brain 
syndrome, a psychiatric disability, central/peripheral 
nervous system disability, environmentally related 
disability, a pulmonary disability, and an immune system 
disability.

The veteran has also expressed his desire to seek appellate 
review of determinations made in a rating decision of July 
2004 that denied entitlement to service connection for sleep 
apnea, urticaria, dental damage, pes planus, and bilateral 
ankle disabilities.

The issues of entitlement to service connection for fatigue, 
sleep apnea, urticaria, dental damage, pes planus, and 
bilateral ankle disabilities; and the issues of an earlier 
effective date for the award of service connection for low 
back strain, right foot plantar fasciitis with ankle pain, 
seborrheic dermatitis, right shoulder arthritis, left 
shoulder arthritis, and ischemic heart disease with 
hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Chronic signs and symptoms consistent with urticaria due 
to unknown cause have been identified.

2.  The veteran does not have signs and symptoms for an 
undiagnosed illness characterized as chemical sensitivities, 
organic brain syndrome, central/peripheral nerve disorder, 
environmental related disorder, or immune system dysfunction.

3.  The veteran has been diagnosed with psychiatric disorders 
to include bereavement, depression, and adjustment disorder.  
The preponderance of the evidence is against a relationship 
between these disorders and his active duty service.

4.  The veteran has been diagnosed with pulmonary disorders 
to include rhinitis and sinusitis.  The preponderance of the 
evidence is against a relationship between these disorders 
and his active duty service.


CONCLUSIONS OF LAW

1.  Urticaria is presumed to be due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).

2.  Chemical sensitivities, to include signs and symptoms of 
an undiagnosed illness, were not incurred as a result of, or 
aggravated by, military service, and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2004).

3.  An organic brain syndrome, to include signs and symptoms 
of an undiagnosed illness, were not incurred as a result of, 
or aggravated by, military service, and may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2004).

4.  A psychiatric disability (nerves/stress), to include 
signs and symptoms of an undiagnosed illness, were not 
incurred as a result of, or aggravated by, military service, 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (2004).

5.  A central/peripheral nerve system disorder, to include 
signs and symptoms of an undiagnosed illness, were not 
incurred as a result of, or aggravated by, military service, 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (2004).

6.  An environmental related disorder, to include signs and 
symptoms of an undiagnosed illness, were not incurred as a 
result of, or aggravated by, military service, and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1117, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2004).

7.  A pulmonary disability, to include signs and symptoms of 
an undiagnosed illness, were not incurred as a result of, or 
aggravated by, military service, and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2004).

8.  An immune system dysfunction, to include signs and 
symptoms of an undiagnosed illness, were not incurred as a 
result of, or aggravated by, military service, and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1117, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2004).

9.  The criteria for an initial evaluation of 10 percent 
disabling for seborrheic dermatitis has been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 
4.20, 4.118, Code 7806 (Effective prior to, and on, August 
30, 2002).  See 67 Fed. Reg. 49590, 49596-99 (July 31, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in September 2001, November 2003, February 2004, and 
April 2004.  By means of these letters, the appellant was 
told of the requirements to establish entitlement to service 
connection (to include presumptive service connection for an 
undiagnosed illness) and entitlement to an increased 
evaluation.  He was advised of his and VA's respective duties 
and asked to submit information and/or evidence pertaining to 
the claim to the RO.  The appellant was apprised of the 
evidence considered by VA in these letters and in the 
Statements of the Case (SOC) issued in June 2003 and 
September 2003, and the Supplemental Statements of the Case 
(SSOC) issued in February 2002, October 2004, and December 
2004.  The SOCs and SSOCs informed him of applicable law and 
regulations, the evidence reviewed in connection with his 
claim by VA, and the reasons and bases for VA's decision.  
The notification letter of September 2001 was issued to the 
veteran prior to the initial adverse decision dated in April 
2002 regarding service connection, to include service 
connection for undiagnosed illnesses.

The Board acknowledges that the veteran did not receive VCAA 
notification prior to the initial adverse decision dated in 
March 1999 that provided the initial evaluation for his 
seborrheic dermatitis.  However, such notification was 
provided in letters issued in February and April 2004 and the 
claim was readjudicated by the RO in the SSOCs of October and 
December 2004.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error and the appellant has not been prejudiced 
thereby.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.

In addition, while the letters of February and April 2004 
notified the veteran of the evidence needed to establish an 
increased evaluation, these letters did not specifically 
mention the issue of seborrheic dermatitis by name.  The 
March 2002 VCAA letter failed to notify the appellant of the 
evidence required to substantiate his claim for service 
connection.  However, the reasons and bases of the June 2000 
SOC specifically explained to the appellant what the evidence 
must show for a higher evaluation of his skin disorder.  The 
appellant was not prejudiced by not receiving the VCAA 
notification prior to the initial AOJ decision, as he had 
over a year to respond to the SOC prior to the certification 
of his appeal to the Board.  

The Board notes that, during the pendency of this appeal, VA 
issued new regulations at 38 C.F.R. § 4.118, Diagnostic Codes 
7800-33 that evaluated skin disorders.  See 67 Fed. Reg. 
49590, 49596-99 (July 31, 2002).  In the SOC of June 2000, 
the veteran was informed of the old criteria evaluating his 
seborrheic dermatitis and the SSOC issued in October 2004 
informed him of the new criteria.  The October and December 
2004 SSOCs provided the Agency of Original Jurisdiction (AOJ) 
the opportunity to determine the applicability of both the 
old and new rating criteria to the current claim.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGPREC 7-2003 (Nov. 19, 2003).  

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Id. at 124-28.  Based on a review of the notification 
provided the appellant in this case and the above analysis, 
the Board finds that VA notification was in substantial 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) as these documents, read as a whole, 
fulfilled the essential purposes of the VCAA.  Id. at 130.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  (The appendix to the 
Mayfield decision contains a VA notification letter, affirmed 
by the Court, similar in format to the notification letters 
issued to the appellant in September 2001, November 2003, 
February 2004, and April 2004.)  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was multiple comprehensive VA compensation examinations 
regarding the disabilities on appeal in March 1998, July 
1998, April 1990, December 2000, October 2001, February/March 
2003, and April 2004.  These examiners reported what appear 
to be accurate medical histories, provided examination 
findings, and provided the appropriate opinions on diagnosis, 
etiology, and functional impairment.  In preparation for 
examinations obtained in March 1998, July 1998, and April 
2004, the examination requests prepared by the RO clearly 
indicated that the veteran's claims file was sent for review 
by the examiners.  The examiners of April 2004 specifically 
noted in their reports that the claims file had actually been 
reviewed in preparation of these examination reports.  
Therefore, the Board finds these examinations are adequate 
for VA purposes.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
By letters of September 2001, November 2003, February 2004, 
and November 2004, VA requested that the veteran identify all 
treatment of his low back in order to obtain medical evidence 
pertinent to his claim.  The veteran has identified military, 
private, and VA treatment of his claimed disabilities.  VA 
has obtained the veteran's service (at least in part), 
private, and VA treatment records.  The veteran has been 
informed of the evidence in VA's possession in the SOCs and 
SSOCs.  He notified VA in January 2005 that he had no more 
information to supply.

VA has obtained service medical and personnel records from 
the National Personnel Records Center (NPRC).  The veteran 
also identified medical treatment at a military hospital, 
records of which were not associated with the service records 
obtained from NPRC.  VA requested copies of these missing 
records directly from the identified facility.  In March 
2002, the military facility informed VA that these records 
were not at its location.  By letter issued in March 2002, VA 
informed the veteran that part of his service medical records 
were missing and requested that he directly obtain this 
evidence and submit it to VA.  He was informed of the actions 
VA had conducted in its attempt to obtain this evidence.  As 
the custodian of the missing service records has indicated 
that they do not have these records and the veteran 
apparently does not have them in his possession, the Board 
finds that further development of this evidence would be 
futile.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

The veteran has provided testimony at a hearing on appeal in 
November 2002.  A transcript of this hearing has been 
associated with the claims file.  On a VA Form 9 (Substantive 
Appeal) received in October 2003, the veteran requested a 
hearing before the Board.  However, he withdrew this request 
in December 2003.  In January 2005, the veteran informed VA 
that he had no additional evidence to submit.  Therefore, the 
Board concludes that all pertinent evidence regarding the 
issue decided below has been obtained and incorporated into 
the claims file.  

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all medical evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in the 
letters, SOCs, and SSOCs discussed above provided sufficient 
information for a reasonable person to understand what 
information and evidence was needed to substantiate the 
claims on appeal.  Mayfield at 121.  In January 2005, the 
veteran acknowledged he had no other evidence or information 
to provide VA.  Thus, he is shown to have actual knowledge of 
what evidence was required and his responsibility in 
providing it to VA.  Id.  In this regard, while perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual Background

The veteran was given a military entrance examination in 
January 1977 during which he reported a past medical history 
of left knee injury with surgical repair, heart murmur at age 
6 with no residual problems, and a fracture of the right 
wrist at age 15.  Examination reported normal findings except 
for a superficial scar on the left knee.  His chest X-ray was 
normal.  

A review of the service medical records notes diagnoses for 
residuals of a traumatic injury to the left knee to include 
degenerative joint disease (DJD) and patellofemoral pain 
syndrome, left shoulder bursitis and impingement syndrome, 
right leg strain and bruise, gastroenteritis, right eye 
laceration, right inguinal hernia, right knee strain, 
contusion to the right hip, right foot planter faciitis, 
right heel plantar nerve neuritis, low back strain, and a 
left big toe infection with radiological evidence of an old 
fracture.

An outpatient record dated in July 1978 noted the veteran's 
complaints of right leg pain without a history of direct 
trauma.  The assessment was musculoskeletal pain.  Military 
dermatology clinic records dated in July and September 1978 
noted impression of warts and seborrheic dermatitis that 
affected the veteran's scalp, face, and fingers.  

A narrative summary for the veteran's hospitalization in 
February 1985 to repair his right inguinal hernia, noted 
findings on physical examination.  On examination, he was 
well developed, well nourished, and in no acute distress.  He 
was conscious and cooperative.  His face and head were 
negative.  His lungs were clear to percussion and 
auscultation.  Laboratory testing was reported to be normal.  
The final diagnosis was indirect right inguinal hernia.  In 
August 1985, the veteran complained of a rash on his thighs 
and groin for the past seven days.  Examination revealed a 
fungal infection.  The diagnosis was candidiasis.  

The veteran was given a comprehensive physical and 
psychiatric examination in September 1985.  The examination 
report noted normal findings and a negative chest X-ray.  In 
the summary of defects, the examiner noted "none."

In August 1987, the veteran complained of neck pain with no 
history of trauma.  No assessment was given.  

A physical examination was given to the veteran in April 
1991.  He reported a past medical history of swollen/painful 
joints, ear/nose/throat trouble, cramps in his legs, broken 
bones, hernia, arthritis/rheumatism/bursitis, trick/locked 
knee, and foot trouble.  The examining physician summarized 
the medical history to include myopia, left knee injury, 
right inguinal herniorrgraphy, bilateral cerumen, leg cramps, 
fractured toe and wrist.  On examination, the only 
abnormalities noted were using corrective lenses and scar on 
right side of face and on the groin.  

In December 1993, the veteran requested that a military 
Occupational Health Office perform "bl" testing due to his 
16-1/2 year history of being exposed to lead gasoline products.  
He denied any current complaints.  Apparently, "Pb" was 
found to be negative.  A chest X-ray taken in December 1993 
found no evidence of any significant abnormality.  The 
veteran prepared a list of complaints in December 1993.  
These included coughing up blood after a recent surgery, 
bleeding excessively during a tooth extraction, DJD in the 
left knee, frequent and severe headaches almost everyday, 
dizziness and head spinning, dimmed vision, real dry skin, 
shortness of breath and chest "problems" after being real 
active or laughing, unstable blood pressure, leg cramps, 
bursitis in both shoulders, joint pain in his fingers, ankle 
that easily twist, foot pain, neck problems, and a pulled 
nerve in his back.  

The veteran was given a comprehensive physical and 
psychiatric examination in December 1993.  He reported a past 
medical history of swollen or painful joints, frequent or 
severe headaches, dizziness or fainting spells, eye trouble, 
eye/nose/throat trouble, hearing loss, skin disease, 
shortness of breath, pain/pressure in the chest, palpitation 
or pounding heart, high/low blood pressure, cramps in his 
legs, frequent indigestion, stomach/liver/intestinal trouble, 
broken bones, rupture/hernia, kidney stone/blood in urine, 
venereal disease, bone/joint deformity, painful 
shoulder/elbow, recurrent back pain, trick/locked knee, foot 
trouble, motion/air/sea sickness, frequent trouble sleeping, 
depression/excessive worrying, loss of memory/amnesia, and 
nervous trouble.  He reported possible problems with his gall 
bladder, adverse reaction to medicine, 
tumor/growth/cyst/cancer, sugar/albumin in urine, neuritis, 
and paralysis.  The examining physician summarized the 
veteran's medical history to include multiple arthralgias, 
left knee surgery, and an intermittent rash on his chest.  
The examination findings were reported to be normal.  His 
chest X-ray was within normal limits.  His defects were 
summarized as high frequency hearing loss, and lower 
extremity pain with a profile that was pending a Medical 
Evaluation Board.

In January 1994, the veteran complained of a rash on his 
chest, scalp, eyebrows, and behind his ears.  The assessment 
was seborrheic dermatitis.

A military Medical Evaluation Board examination was given to 
the veteran in January 1994.  The only complaint noted was 
bilateral knee pain.  On examination, the veteran was well 
developed, well nourished, and in no acute distress.  
Measured muscle strength was noted to be 5 on a scale from 1 
(minimal strength) to 5 (normal/full strength).  Sensation 
and reflexes were found to be normal.  The veteran was found 
not to be able to do certain physical activities.  The 
diagnoses were bilateral knee pain, bilateral patellofemoral 
joint DJD, left knee patellofemoral instability, and 
bilateral patellofemoral chondritis.

The VA gave the veteran a physical examination in June 1994.  
His related medical history included diffuse finger stiffness 
and cramps, recurrent headaches, recurrent rash, and 
persistent cough that were not alleviated by antibiotics.  
His head, ears, nose, neck, and chest were reported to be 
normal.  The lungs were found normal to inspection, 
palpation, and auscultation.  His extremities were normal, 
"except of gait."  His neurologic evaluation was also 
reported to be normal.  His skin was normal to color and 
texture.  The impressions included multiple joint 
degenerative arthritis, and a history of seborrheic 
dermatitis with none found on examination.  A June 1994 chest 
X-ray was found to be normal.  

A VA outpatient record of June 1997 noted the veteran's 
complaint of recurring raised eruptions on his extremities, 
abdomen, buttocks, and chest.  There were none on the 
veteran's face or scalp.  The veteran indicated that the 
medicated cream given for his skin disorder did not help.  

During a private dermatology examination in March 1998, the 
veteran complained of having a rash on his chest since the 
Gulf War and rashes on his extremities, torso, and buttocks 
since 1997.  The lesions would start small and then grow to 
the size of a small pancake, would last for two to three 
days, and then disappear.  Medication for these rashes had 
been of little help.  On examination, the veteran had a 
scaly, slightly hyperpigmented, erythematous eruption in the 
mid-sternum and adjacent area of the chest.  There was 
nothing on the face, scalp, ears, lips, back, arms, or legs.  
The impression was seborrheic dermatitis on the chest, and 
possible chronic urticaria.  

A VA psychiatric examination was given to the veteran in July 
1998.  He complained of irritability, losing his temper with 
coworkers, and difficulty remembering things.  The veteran 
reported feeling sad and angry about the recent death of his 
parents.  On examination, the veteran was alert, oriented, 
and cooperative.  He was mildly anxious.  His thought 
processes were goal directed, and his thought content was 
logical.  There was no evidence of any perceptual 
disturbances or significant disturbances of his psychomotor 
functioning.  There did not appear to be any gross impairment 
to his ability to concentrate or with his recent or remote 
memory.  The diagnosis was bereavement.  The examiner 
commented that the veteran presented some symptoms of 
depression regarding his mood and sleep disturbances, but did 
not meet the criteria for a diagnosis of major depressive 
disorder.  The veteran appeared to have some difficulty 
adjusting to his parent's death and, consequently, was given 
the diagnosis of bereavement.

During a VA compensation examination conducted in July 1998, 
the veteran complained of a skin rash, nerve problems, 
stress, and cramps in his hands and feet.  The veteran 
complained of a rash on his chest and tiny papules that turn 
into welts on his back, legs, thighs, and arms.  He got these 
welts one to two times a week.  The rash on his chest was 
reported to be brownish to pink in color with scaling.  On 
examination, there was a brown to pink scaly rash on his 
chest that measured 8 centimeters.  His chest was clear to 
auscultation, was non-tender, and had no masses.  The 
veteran's muscle strength was 5 on a scale from 1 to 5.  His 
cranial nerves and sensation were intact.  His reflexes were 
present and measured +2.  The diagnoses included seborrheic 
dermatitis, possible chronic urticaria with no symptoms on 
examination, and hand/foot cramps with no disease found on 
examination.  The examiner found that the veteran's reported 
"nerve problem" (which the veteran apparently had indicated 
to the examiner consisted of feeling "nervous") and stress 
were related to his psychiatric disability.

A private emergency note dated in November 1998 reported that 
the veteran had been seen for abdominal pain.  The assessment 
was mechanical low back pain or musculoskeletal low back 
pain.  

A private outpatient record of January 1999 noted the 
veteran's complaint of a rash that was markedly 
uncomfortable.  On examination, his chest wall showed marked 
vesicular rash over the right side of the chest wall along a 
dermatome pattern consistent with zoster.  The impression was 
zoster.  

VA outpatient record of August 1999 noted that he veteran's 
lungs were clear.  The assessments included multiple joint 
pains due to DJD.  

In December 1999, the veteran was hospitalized at a VA 
facility for unstable angina and hypertension.  Physical 
examination noted that the veteran's neuromusculature was 
grossly intact.  A chest X-ray was reported to be negative 
except for poor inspiration.  The veteran submitted in 
December 1999 color photographs of his skin rash.  These 
photographs showed red, irritated skin along the inside of 
his thighs, behind his knees, and on his forearm.  At 
approximately the hip level, there was a patch of red 
irritated skin with three welts, each approximately the size 
of the human thumb. 

A VA outpatient record of January 2000, the veteran reported 
back, chest, abdominal, leg, knee, and wrist pain.  The 
examiner noted that the veteran was a poor historian, could 
not give much of a description about his pain, and was vague 
regarding the questions asked by the examiner.  The 
assessment was chronic pain problems.  It was noted by the 
examiner that prior X-ray and bone scan did not support any 
significant bone disease despite his claimed disability and 
pain.  An upper gastrointestinal study conducted in February 
2000 found a tiny hiatus hernia with wide Schatzki ring.  An 
addendum prepared in February 2000 (by the January 2000 
examiner) noted the results of the upper gastrointestinal 
(GI) study and commented that there were no symptoms 
suggestive of gastroparesis or gastroesophageal reflux 
disorder.  It was further commented that it was unclear as to 
what was going on with the veteran and it was hard to 
determine whether the veteran's pain was related to a 
musculoskeletal or gastrointestinal problem.  A colonoscopy 
of March 2000 reported a normal colon.  A follow-up 
outpatient visit in March 2000 noted comments similar to 
those prepared by his examiner in February 2000.

During a VA hypertension examination, the veteran complained 
of headaches and dizziness.  His chest X-ray was reported to 
be within normal limits.  The diagnosis was hypertension.  
The veteran was given a podiatry examination in April 2000.  
No complaints regarding cramping in his feet were reported.  
The diagnosis was a healed fracture of the left great toe.  

A private physical examination given in April 2000 noted 
complaints of neck and back problems.  On examination, motor 
strength and sensation were normal.  Reflexes were present 
and were 2+ on a scale from 1 (minimal) to 4 (strong).  There 
was no evidence of spasm.  The impressions included probable 
musculoskeletal neck and back pain with no significant 
evidence of neurologic or orthopedic deficits.  The examiner 
commented that he did not think the veteran had any serious 
or ominous problems and that his complaints were probably 
related to simple deconditioning, obesity, and lack of proper 
exercise.  The examiner noted that the veteran did have some 
symptoms similar to fibromyalgia.  The examiner also 
commented that psychiatric treatment and use of an 
antidepressant might help with the veteran's sleep problems, 
myalgias, and depressed feelings.

The veteran was hospitalized for chest pain in April 2000.  A 
chest X-ray showed no infiltrates or effusions.  A VA 
podiatry clinic note dated in May 2000 reported assessments 
for painful pes planus, forefoot varus, and gastroc-equinus.  
A VA outpatient record of May 2000 noted the veteran's 
complaints to include insomnia, depression, and trouble 
concentrating.  The examiner noted the possibility that these 
symptoms may be of a psychiatric origin was discussed and the 
veteran agreed that this was a possibility.  In June 2000, a 
VA endoscopy was performed. The assessments were hiatal 
hernia and lower esophageal ring, with no evidence of 
pancreatitis, peptic ulcer disease, or gall bladder disease.  
VA mental health clinic examination in June 2000 noted 
diagnosis of depression.  The veteran was given a private 
podiatry examination in June 2000.  The assessment was 
plantar fascial strain and inflammation, Achilles tendonitis, 
and compensated tibial varus with "early heel off" which 
appeared due to the tight gastroc/soleus complex.  The 
examiner commented that he felt the veteran had compensated 
lower extremity mechanics stemming from a compensated tibial 
varus along with knee DJD.  

VA compensation examinations conducted in December 2000 noted 
diagnoses for bilateral Achilles tendonitis, chronic cervical 
spine strain, and erectile dysfunction (the latter attributed 
to hypertension, depression, and ischemic heart disease).  

A VA physical examination was given to the veteran in April 
2001.  He was neurologically intact.  There was no evidence 
of lesions on his skin.  Laboratory testing was reported to 
be normal or within normal limits, and his chest X-ray was 
normal.  The impressions were arthralgia in multiple joints, 
depression, and hypertension.

A private allergy-immunology examination was given to the 
veteran in July 2001.  He complained of having hives on a 
daily basis, and the longest he was without hives was for a 
two-day period.  He had a rash that was intensely itchy.  He 
developed welts (like large circles) that would sometimes 
grow together.  These welts tended to resolve within 12 hours 
and would not leave any residual marks.  His lesions were 
primarily located on his arms, hands, feet, and buttocks.  On 
examination, the veteran had several linear welts on his 
right forearm, but no other lesions.  The impression was 
chronic urticaria.  The examiner opined that based on the 
veteran's history of daily urticaria, it was very likely that 
a food was causing this problem.  

A September 2001 allergy clinic record noted that the 
veteran's lungs were clear and that he had hives on 
examination.  The impression was a cough due to chronic 
rhinitis and acute sinusitis.  

The veteran was provided a VA neurological examination in 
October/November 2001 to "specifically address the 
neurological questions."  His complaints included neck pain, 
numbness and cramping in his hands (which he indicated 
existed prior to his military service), back pain, and pain 
radiating into his legs.  It was noted that prior cervical 
spine X-ray and CT scan were normal.  On examination, cranial 
nerves and sensory nerves were normal.  His muscle strength 
was normal and reflexes were present.  Straight leg raises 
were negative.  Gait was normal and there was no atrophy or 
fasciculation.  To help in the diagnostic process, the 
examiner obtained cervical and lumbar magnetic resonance 
images (MRIs).  The cervical spine revealed minimal neural 
foramina narrowing at the C3-C4, C4-C5, and T1-T2 levels with 
no disc herniation or cord compression.  The lumbar spine MRI 
revealed mild facet degeneration with no herniated disc.  The 
diagnoses were neck pain associated with degenerative changes 
and low back pain associated with mild degenerative changes.  
A pelvis and abdominal computerized tomography (CT) scan 
obtained with this examination reported impressions of normal 
examination.

VA medical health clinic outpatient records for 2001 to 
present continued to report assessments of depression.  A VA 
lumbar X-ray taken in November 2002 noted an assessment for 
mild DJD.  An outpatient record of November 2002 noted the 
veteran's complaints of continued back pain.  The assessment 
was arthralgia.  

The veteran was given a VA orthopedic examination in February 
2003.  He complained of multiple joint pains.  The diagnosis 
was diffuse degenerative arthritis involving the lumbar 
spine, left knee, and both shoulders; and bilateral plantar 
fasciitis and Achilles tendonitis.  He also received a VA 
neurologic examination in February 2003.  The examiner 
determined that there was no fibromyalgia noted on 
examination.  Specifically, addressing the claim of an 
organic brain syndrome and memory loss, the examiner noted 
that the veteran performed well on his mental status 
examination commiserate with average intelligence and his 
level of education.  The veteran had complete immediate, 
intermediate, and remote recall.  He was able to remember all 
seven components of a one-sentence short story after 10 
minutes.  His comprehension, repeating, and following 
instructions were done well.  While the veteran was able to 
do serial 7's test, the examiner reported, "Arithmetic 
calculations were not [the veteran's] strong suit."  The 
examiner concluded that there was no evidence of clinically 
significant cognitive dysfunction.  

A VA chronic fatigue examination concluded in February 2003 
found that the veteran did not have any chronic fatigue 
syndrome or "any unexplained illness."  The examiner 
indicated that the veteran's recent orthopedic examination 
had been reviewed in this determination.  On examination, the 
veteran walked with a limp (using a cane) that favored his 
right knee.  His lungs were clear and mental status/affect 
were normal.  Cranial nerves were intact.  His sensation was 
also intact to pin prick and touch.  The veteran's motor 
strength was good to power, bulk, tone, and symmetry.  
Laboratory testing was either normal or negative.  The 
examiner concluded that the veteran did not have chronic 
fatigue syndrome, nor any other unexplained illness.  It is 
noted that this was the same examiner that had prepared the 
veteran's February 2003 orthopedic examination.  

A VA psychiatric examination in March 2003 noted that the 
veteran complained of depression that he related to his 
multiple physical problems.  On examination, there were no 
problems with the veteran's thought process.  Memory testing 
revealed that he could not add 35 and 46 in his head and 
could not remember the President prior to Clinton.  However, 
he could count by 3's, knew the current and prior President, 
could remember 3 out of 5 objects after several seconds, and 
3 out of 3 objects after several minutes.  The diagnosis was 
adjustment disorder with depressed mood.

A VA outpatient record of June 2003 noted the veteran's 
complaints of knee pain, and cramping in his hands and feet 
since 1977.  He reported constant numbness and tingling in 
his fingertips, which started during his military service.  
On examination, the lungs were clear and Phalen and Tinnels 
signs were negative.  The assessments included left knee 
bursitis, polyarthralgia, and parethesia of the fingertips.  

An April 2004 VA general medical examination noted that the 
veteran was well developed, well nourished, and without 
distress.  However, he walked with antalgic gait and used a 
cane to ambulate.  The head and face had no facial lesions, 
deformities, or scars.  The chest had a normal expansion and 
the lungs were clear to auscultation and percussion.  
Straight leg raises were negative.  His mental status was 
clear and his cranial nerves were normal.  The veteran's 
motor strength revealed good power, bulk, tone, and symmetry.  
Sensation was intact to pin prick and light touch.  Deep 
tendon reflexes were well preserved.  The diagnoses included 
chronic, intermittent lumbar spine strain with early DJD, 
degenerative arthritis of the knees (resulting in right leg 1/2 
inch shorter than the left), pes planus, plantar fasciitis, 
Achilles tendonitis, hypertension, ischemic heart disease, 
bilateral ankles with residuals of multiple sprains, and 
chronic idiopathic urticaria.

VA cardiovascular examinations in April 2004 noted the 
veteran's complaints of chest pain.  The diagnoses included 
gastroesophangeal reflux disease, DJD, chronic lumbago, 
essential hypertension, and atypical chest pain to rule out 
coronary artery disease.  A separate hypertension examination 
noted diagnoses for hypertension and atherosclerotic coronary 
artery disease.  A VA cardiac catheterization report of May 
2004 summarized the findings as non-cardiac chest pain, 
normal coronary angiogram, and normal left ventricular 
systolic function. 

A VA podiatry examination of April 2004 noted diagnoses for 
bilateral pes planus, bilateral plantar fasciitis, and 
bilateral Achilles tendonitis.  An orthopedic examination of 
April 2004 reported that the veteran's sensation, motor 
functions, and reflexes were all normal.  Straight leg raises 
caused mechanical low back pain at 90 degrees.  The diagnosis 
was chronic intermittent lumbosacral strain with mild DJD, 
bilateral knee degenerative arthritis, minor leg length 
discrepancy (right leg 1/2 inch shorter than left) most likely 
secondary to DJD, and minimal residuals of bilateral 
recurrent ankle sprains.  

A VA skin examination in April 2004 noted the veteran's 
complaint of urticaria or hives that occurred almost daily 
with onset of generalized pruritis, followed by small papules 
on the forearms, buttocks, and thighs; then progress to 
classical whelps (hives); and then spontaneously resolve over 
the next minutes or hours.  He reportedly continued with his 
usual activities and his skin disorder did not adversely 
affect to any significant degree these activities.  There did 
not appear to be any identifiable provocative factor such as 
food, environment, exertion, or inhalants.  He reported that 
his currently prescribed antihistamine helped to alleviate 
his skin problems.  The veteran also reported two episodes of 
his lips swelling that were apparently related to his 
medication for hypertension.  He reported that his skin 
problems began in 1991 during his service in the Gulf War.  
On examination, there were no lesions or rash present.  The 
diagnosis was idiopathic urticaria.  In May 2004, color 
photographs of the veteran's skin lesions were taken during 
an outbreak.  The skin examiner reviewed these photographs 
and noted that they showed acute urticarial lesions on the 
arms and facial/scalp scars.  The Board notes that these 
photographs show red, irritated areas on his arm and 
forehead; and hyperpigmented areas on his arms, cheeks, jaw, 
and neck; and raised bumps on the crease of his neck.


Entitlement to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Brain hemorrhage, brain thrombosis, 
bronchiectasis, epilepsies, nephritis, organic diseases of 
the nervous system, palsy (bulbar), paralysis agitans, 
psychosis, and sarcoidosis shall be granted service 
connection although not otherwise established as incurred in 
or aggravated by service if manifested to a compensable 
degree within one year following service in a period of war 
or following peacetime service on or after January 1, 1947.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

Service connection for an undiagnosed illness may be granted 
to a veteran who served in Southwest Asia during the Gulf War 
who exhibits objective indications of chronic disability 
which result from an illness or combination of illnesses 
manifested by one or more signs or symptoms.  This chronic 
disability must have become manifest either during active 
service in the Southwest Asia Theater of Operations during 
the Gulf War, or to a degree of 10 percent or more and by 
history, physical examination, and laboratory tests it cannot 
be attributed to any known clinical diagnosis.  Such a 
chronic, undiagnosed illness will then be service connected 
unless there is affirmative evidence that an undiagnosed 
illness was not incurred during active service in the 
Southwest Asia Theater of Operations during the Gulf War; or 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from service in 
the Southwest Asia Theater of Operations during the Gulf War 
and the onset of the illness; or there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  
38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

The veteran testified in November 2002 that his primary duty 
during military service was as a "TOL" that handled fuel 
for military vehicles.  During his service in the Gulf War, 
the veteran was exposed to smoke from burning oil wells, 
burning human waste from latrines, and undefined exposure to 
conditions of living in a tent.  In addition, his unit did 
not have access to protective equipment during the Gulf War 
that was usually used when handling fuel.  He claimed that 
his current chemical sensitivity consisted of skin and 
pulmonary sensitivity to gasoline and oil products.  The 
veteran noted that one of his physicians had felt that his 
skin problems (hives/rashes) were an allergic reaction to his 
current medication (he reportedly took 13 different 
medications).  However, his rashes and hives continued even 
after he stopped taking medication.  He alleged he had an 
organic brain syndrome that resulted in memory loss, loss of 
concentration, and headaches.  The veteran reported that his 
family and friends would tell him that he forgets a lot of 
things.  He also noted problems with doing simple math.  
However, the veteran acknowledged that these problems started 
prior to his deployment to Saudi Arabia.   The veteran 
asserted that he had a central/peripheral nerve problem that 
consisted of numbness, tingling, and cramps in his 
extremities; primarily his hands and feet.  He acknowledged 
that these symptoms had occurred during "the whole time I 
was in service."  Regarding his claimed immune system 
dysfunction, the veteran asserted that since the Gulf War he 
was more susceptible to common colds, flu, and other 
ailments.  He asserted that his "health's just went totally 
bad from the time of Saudi on to getting out of the 
service."  The veteran testified that he currently worked as 
a recreation coordinator who planned recreational activities 
for his community.  This was a sedentary type job that 
occasionally required lifting and bending.  He claimed that 
his memory loss and difficulty concentrating interfered with 
this job, but he was "handling it."  

In an undated statement from the veteran's spouse she 
indicated that she had known him for nearly 23 years.  She 
claimed that he suffered with nerve problems, primarily in 
his neck, which limited his functional ability.  The spouse 
also reported that since his return from the Gulf War he had 
experienced mood swings, inactivity, memory loss, and 
"various health problems" that were not evident before his 
deployment.

As laypersons, the veteran, his spouse, and co-workers are 
competent to provide evidence on injuries and symptomatology.  
However, only healthcare professionals can provide evidence 
of diagnosis.  See Espiritu, supra; Gutierrez v. Principi, 19 
Vet. App. 1, 9-10 (2004) (For purposes of evaluating a claim 
under the presumptive provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317, lay observations are competent evidence to 
establish signs and symptoms of an undiagnosed illness.)


Idiopathic Urticaria

Initially, the Board notes the veteran has appealed numerous 
issues to include chemical sensitivity and an environmental 
related disorder.  The assertion is sufficiently broad so as 
to include urticaria.  Because the Board shall grant service 
connection for urticaria, this subissue is addressed 
separately from all other issues.

Manifestations of undiagnosed illnesses are presumed service 
connected unless there is affirmative evidence that an 
undiagnosed illness was not incurred in service or was 
instead caused by a supervening condition.  See 38 C.F.R. § 
3.317(c)(1)(2).  Thus, in order to establish service 
connection under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317, a 
claimant must present evidence that he or she is a Gulf 
veteran who (1) exhibits objective indications; (2) of a 
chronic disability such as those listed in paragraph (b) of 
38 C.F.R. § 3.317; (3) which became manifest either during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Gulf War, or to a degree of 
10% or more and (4) such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 
3.317(a).

Evidence is not required "specifically linking" disabilities 
to a veteran's service or the Gulf War.  Congress has decided 
as a matter of policy, stemming at least in part from 
difficulty of proof, that, even though a Gulf War veteran's 
symptoms may not at this time be attributed to a specific 
disease, the symptoms may nonetheless be related to 
conditions in the Southwest Asia theater of operations and, 
for that reason, are presumed to be service connected. See 38 
U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  Thus, the veteran 
is not required to provide evidence linking his current 
conditions to events during service.

The Board in this issue and all the issues discussed below 
has specifically considered the guidance established by the 
Court in Gutierrez v. Principi, 19 Vet. App. 1 (2004).  A 
layman is competent to establish the presence of a rash, hive 
or wheal.  Such manifestations have either been identified or 
confirmed on numerous occasions.  Medical and lay evidence 
tends to establish that the disorder is idiopathic.  The 
finding of urticaria, by itself, does not establish a known 
clinical diagnosis within the meaning of the law or 
regulation.  In sum, the veteran has chronic urticaria due to 
an undiagnosed illness. 


Other Claimed Disabilities

There is no medical evidence that the veteran suffers with an 
organic brain syndrome, central/peripheral nerve disorder, 
environmental related disorder, or immune system disorder.  
Without a current diagnosis of such diseases, direct or 
presumptive service connection cannot be granted under the 
provisions of 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 
1137 and 38 C.F.R. §§ 3.303, 3.307, 3.309.  There is no 
medical opinion that has attributed any set of signs and 
symptoms to these claimed illnesses.

Repeated mental status examinations had consistently found no 
significant problems with memory or concentration.  Treatment 
records and compensation examinations appear to associate the 
veteran's chronic headaches with his service-connected 
hypertension.  Regardless, the veteran acknowledged at his 
hearing on appeal in November 2002 that these symptoms had 
existed prior to his deployment in the Guff War and, 
therefore, they cannot be associated as an undiagnosed 
illness arising from such service.  

At his hearing on appeal, the veteran appears to relate his 
skin and pulmonary symptoms to chemical sensitivities and 
environmental related disorder.  However, his current skin 
symptoms have consistently been given diagnoses of seborrheic 
dermatitis, urticaria, and zoster.  The veteran's suborrheic 
dermatitis has been service-connected and his zoster is a 
known clinical diagnosis.  Repeated examinations have not 
indicated any signs and symptoms associated with his lungs or 
bronchial airways.  However, his upper respiratory tract has 
received diagnoses for rhinitis and acute sinusitis.  These 
known diagnoses have not been attributed by any medical 
opinion to chemical sensitivities or an environmental related 
disorder.

His sole claim regarding an immune system dysfunction is that 
that he is more susceptible to colds and illnesses since the 
Gulf War.  There is no evidence of frequent treatment for 
such colds and flu or any type of diagnosis, or opinion that 
an undiagnosed immune system dysfunction currently exists.  
He has otherwise failed to establish non-medical indicators 
which can be observed or verified.  Gutierrez at 8-9.

As chronic signs and symptoms of an undiagnosed illness have 
not been independently observed or verified by medical 
treatment or opinion, and that many of the claimed symptoms 
have been attributed to a diagnosed disorder, presumptive 
service connection for an undiagnosed illness characterized 
by chemical sensitivities, organic brain syndrome, 
environmental related disorder, and immune system dysfunction 
cannot be granted.  As there is no medical diagnosis for 
these disorders, direct service connection under 38 U.S.C.A. 
§§ 1110, 1131 and 38 C.F.R. § 3.303 or presumptive service 
connection under 38 U.S.C.A. §§ 1101, 1112, 1113, 1137, and 
38 C.F.R. §§ 3.307, 3.309 also cannot be granted.

The veteran has claimed that he has stress and "nerves" due 
to an undiagnosed illness.  However, his post-service 
examinations have consistently noted diagnoses, to include 
bereavement, depression, and adjustment disorder.  There is 
no evidence of treatment or diagnosis for a psychiatric 
disability during military service.  On his post-service 
psychiatric examinations, he has attributed these current 
symptoms to the loss of his parents and dealing with his 
multiple physical problems.  The examiners also appear to 
base their diagnoses on this history.  Therefore, the 
veteran's own admissions have linked his psychiatric problems 
to causes other than his service in the Gulf War, and his 
examiners have provided known diagnoses for his complaints 
and linked them with causes not arising from his military 
service.  As the veteran has not received a diagnosis for 
pyschosis, the presumptive provisions for this chronic 
disease are not applicable.

The veteran has claimed that he currently has a 
central/peripheral nerve disorder associated with an 
undiagnosed illness, with signs and symptoms of cramping, 
tingling, and numbness in his extremities.  However, the 
veteran claimed at his hearing in November 2002 that these 
symptoms existed prior to his deployment to the Gulf War, and 
therefore, the lay evidence does not support a grant of 
service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317.  The veteran has not received a diagnosis of 
neurological disorder associated with this central/peripheral 
nervous system.  The examiner of July 1998 noted a diagnosis 
of hand and foot cramps with "no disease found on 
examination."  A review of this examination report shows 
that signs and symptoms of cramps in the hands and feet were 
not shown.  However, multiple examinations have consistently 
showed that his sensory perception and neurologic system were 
intact.  He has been diagnosed on multiple occasions with 
bilateral foot, cervical, and lumbar disorders, all of which 
are currently service-connected.  The examiner of February 
2003 ruled out the existence of fibromyalgia.  The Board 
finds that the July 1998 examiner's opinion for an 
undiagnosed illness is not supported by his own examination 
findings or the preponderance of the other diagnoses/medical 
opinions.  As note above, the veteran has presented clear 
evidence that these symptoms existed prior to his deployment 
in the Gulf War.  Without a current diagnosis for a 
neurologic disease or disorder, or competent lay evidence 
that signs and symptoms of an undiagnosed neurologic illness 
arose during or after Gulf War service, there is no basis for 
the award of direct or presumptive service connection for an 
undiagnosed illness.  See Guiterrez, supra.  The presumptive 
provisions for a chronic disease are not applicable as the 
veteran's neurologic complaints have been attributed to a 
service-connected disability and there is no diagnosis of 
record for any disease listed at 38 C.F.R. § 3.309(a).

The veteran claims that he currently suffers with a pulmonary 
disorder that is the result of an undiagnosed illness.  
However, he has provided little description, even at his 
hearing on appeal in November 2002, of the signs and symptoms 
associated with such a disorder.  The veteran's medical 
records do note shortness of breath, but these symptoms have 
usually been associated with his service-connected 
cardiovascular disease.  Post-service examination has 
consistently found no abnormalities with his lungs.  He has 
received diagnoses for chronic rhinitis and acute sinusitis.  
As these disorders have been diagnosed, service connection is 
not authorized for an undiagnosed illness.  The rhinitis and 
sinusitis were first manifested many years after the 
veteran's separation from military service and there is no 
medical opinion that has attributed these problems to his 
active duty period.  Therefore, direct and presumptive 
service connection for a chronic disease is not warranted for 
a pulmonary disability.

Finally, the VA examiner of February 2003 examined the 
veteran and considered his claims for signs and symptoms of 
an undiagnosed illness.  This examiner determined that the 
veteran did not suffer from any undiagnosed illness.  There 
is no medical diagnosis or opinion that the veteran 
manifested the diseases noted at 38 C.F.R. § 3.309(a) within 
one year of his separation in May 1995.  Therefore, 
presumptive service connection for these diseases cannot be 
awarded.


Evaluation of Seborrheic Dermatitis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require 
the evaluation of the complete medical history of the 
veteran's condition.  Also, 38 C.F.R. § 4.10 provides that, 
in cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish a full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath at 594.  In 
addition, 38 C.F.R. §§ 4.40 and 4.45 requires consideration 
of functional disability due to pain and weakness.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  Generally, the evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14; See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  However, in Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994), the Court held that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3, 4.5.  To deny a claim on its merits, the evidence 
must preponderate against the claim.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

The veteran has claimed that his skin disorder is worse than 
currently evaluated.  He claimed that he had welts on his 
arms, buttocks, and legs.  The veteran asserted that 
medication given to treat his skin disorder had not 
alleviated his symptoms.  The veteran has also asserted that 
all his skin problems are related to his service-connected 
seborrheic dermatitis, and not to any other skin disorder.  
He reported having dry skin and scaling on his scalp, ears, 
eyebrows, mustache, nose, beard, elbows, and chest.  The 
veteran noted that he was always scraping these areas and 
using Vaseline so the dryness would not be noted, but then 
these areas would become red.  He claimed that people would 
notice these areas and he found it very embarrassing.  The 
veteran asserted that his treating physicians usually didn't 
notice these areas because his self-treatment had minimized 
their appearance.  

At his hearing on appeal, the veteran claimed that he had 
skin rashes and hives that would keep breaking out on his 
arms, head, thighs, buttocks, and legs.  Since his job 
required being out in public, and his skin disorder could be 
plainly viewed, he found his rashes and hives to be 
embarrassing.  The veteran acknowledged that he did not take 
sick leave from work due to his skin disorder.  

An undated lay statement from a co-worker indicated that the 
veteran had a constant rash, which was readily observable.  
Another co-worker prepared a typed statement in April 2004.  
She reported that she had worked with the veteran since 1996 
and had noticed frequent rashes on his skin.  He had informed 
her that these rashes had begun during the Gulf War and he 
believed that insects had bitten him during this war, which 
had caused his problem.  She also reported that the veteran's 
rashes had changed over time.  When she first met the 
veteran, they started as small red pimples that would become 
bigger.  However, now they become bigger and puffier and are 
"real noticeable."

The veteran's seborrheic dermatitis is currently evaluated as 
noncompensable under VA's Schedule for Rating Disabilities, 
38 C.F.R. § 4.118, Diagnostic Code 7806.  This evaluation was 
made effective from January 21, 1998.

The rating criteria for skin disorders at 38 C.F.R. § 4.118 
were recently changed effective August 30, 2002.  See 67 Fed. 
Reg. 147 49590, 49596-99 (July 31, 2002).  According to 
VAOPGCPREC 7-2003 (Nov. 19, 2003), when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
Regions Hospital v. Shalala, 522 U.S. 448 (1998); Kuzma, 
supra.  Based on the following analysis, the Board finds that 
the veteran is entitled to a uniform 10 percent evaluation 
for the entire appeal period.  Neither the old nor new rating 
criteria at 38 C.F.R. § 4.118 authorize a higher evaluation 
for any period; therefore, any issue of whether the new 
criteria has retroactive effects is moot.

The Board finds that the evidence warrants a grant of a 10 
percent evaluation under the new criteria at Code 7806 for 
dermatitis that affects at least 5 percent of the body, but 
less than 20 percent of exposed areas or the entire body.  
However, a higher evaluation is not authorized under Code 
7806.  While the veteran has reported skin lesions all over 
this body, the medical evidence and color photographs 
indicate that any one exacerbation does not affect an area in 
excess of 20 percent of either exposed skin or the entire 
body.  The photographs show primarily small patches of red 
irritated skin, such as at the elbow/knee crease or forehead.  
Welts or bumps have only been demonstrated on the crease of 
the neck or on a small area of the hip.  Examinations have 
repeatedly found no skin lesions except for a chest lesion 
that apparently measured 8 inches in diameter.  These 
reported findings and the photographs do not show the skin 
disorder affecting 20 percent or more of his entire body or 
exposed areas.  There is no evidence that the veteran has 
been given systemic therapy of corticosteroids or other 
immunosuppressive drugs to treat his skin lesions.  
Therefore, an evaluation in excess of 10 percent is not 
authorized under the new criteria at Code 7806.  

Turing to the new criteria under Code 7800 evaluating 
disfigurement of the head, face, and scalp, an evaluation of 
30 percent requires visible or palpable tissue loss and 
either gross distortion or asymmetry of a feature or paired 
set of features (to include the nose, chin, forehead, 
eyes/eyelids, ears/auricles, cheeks, and lips), or; with two 
or three characteristics of disfigurement.  There is no 
evidence that has reported any disfigurement of the head, 
face, or scalp.  While the VA examiner that reviewed the 
photographs of May 2004 noted facial/scalp scars, these 
photographs do not show any scar 5 or more inches in length, 
one-quarter inch wide, or elevated or depressed.  There is no 
evidence of a facial, head, or scalp scar or area that is 
adherent to underlying tissue, indurated, inflexible, or 
resulted in missing soft tissue.  The photographs do reveal 
an area of hyperpigmentation covering the cheeks, jaw line, 
and neck in an area exceeding six square inches.  There is 
also abnormal texture to the skin on the crease of his neck 
(small bumps) and the center of his forehead (rashy area).  
However, this abnormal texture does not appear to cover an 
area in excess of six square inches.

Based on this photographic and medical evidence, the Board 
finds that the veteran has only one characteristic of 
disfigurement as defined by the criteria at Code 7800.  This 
is hyperpigmentation in excess of six square inches.  Also, 
the color photographs reveal minimal abnormal skin on the 
face, neck, scalp that cannot be characterized as a gross 
distortion or loss of asymmetry.  Such disfigurement does not 
warrant a 30 percent evaluation under the new criteria.  

As the evidence does not show the existence of deep scars in 
an area exceeding 12 square inches, a higher evaluation under 
Code 7801 is not authorized.  As the highest evaluation 
allowed under Codes 7802 through 7804 is a ten percent 
evaluation, these criteria are not applicable.  Finally, 
there is no lay or medical evidence that the veteran's skin 
disorder has resulted in limitation of function of an 
affected part.  Therefore, the criteria under Codes 7801 and 
7805 are not applicable.

Turning to the old criteria, the Board finds that the 
veteran's skin disorder also warrants a 10 percent evaluation 
under the old criteria at Code 7806.  He has presented lay 
evidence of extensive exfoliation and itching involving the 
exposed areas of his face, scalp, and arms.  The photographs 
of record corroborate this evidence.  However, a higher 
evaluation is not authorized under the old criteria.  While 
there is lay evidence of noticeable skin lesions, there is no 
medical evidence of ulceration, extensive 
exfoliation/crusting, or marked disfigurement.  As noted 
above, the photographs only show minimal disfigurement of the 
face and head.  These photographs also show only small areas 
of red, irritated skin on his extremities, except of one area 
of welts on the hip.  The veteran has indicated that his skin 
lesions are visible for only brief periods.  There is 
evidence that the veteran is depressed by his multiple health 
problems.  However, the psychiatric examiner appears to 
relate this depression to the totality of his physical 
problems, not just to his skin disorder.  No medical opinion 
has directly linked a psychiatric disorder to the symptomatic 
exacerbations of his skin disability.  Based on this 
analysis, the Board finds that a higher evaluation is not 
authorized under the old criteria at Code 7806.  

Based on the above analysis of the head, face, and neck 
disfigurement caused by the veteran's skin disorder, the 
Board finds that the color photographs show no more than a 
slight to moderate level of disfigurement.  Thus, a higher 
evaluation under Code 7800 is not authorized.  The old 
criteria at Code 7801 and 7802 are not for application as the 
veteran's scarring is not the result of burns.  As the 
highest evaluation allowed old Code 7804 is a ten percent 
evaluation, these criteria are not applicable.  As there is 
no lay or medical evidence that the veteran's skin disorder 
has resulted in limitation of function of an affected part, 
the criteria under old Code 7805 is not applicable.

Finally, the veteran has, in effect, contended that his skin 
disorder warrants an extra-schedular evaluation due to marked 
interference with his employment.  According to 38 C.F.R. 
§ 3.321(b)(1), in the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

He has made no claim, nor is there any medical evidence of, 
frequent hospitalizations due to any type of skin disorder.  
The medical evidence has consistently reported that he has 
maintained employ as a recreation coordinator.  While the 
veteran and his co-workers have reported that his skin 
lesions are visible at work, there is no evidence that this 
skin disorder has caused him to miss significant amounts of 
work or that his job has been threatened due to the residuals 
of his skin disorder.  As noted above, the Board has granted 
an increased schedular evaluation of 10 percent for his 
seborrheic dermatitis.  The Board finds that the veteran's 
skin disorder, while impacting his ability to work, has not 
caused a marked interference with his current employment.  
Thus, the level of interference with the veteran's industrial 
abilities due to his skin disorder are fully contemplated in 
his current evaluation under the rating schedule.  Based on 
this evidence, the Board finds that the veteran's service-
connected seborrheic dermatitis does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Therefore, this issue does not warrant referral 
for an extra-schedular evaluation.


Conclusion

Based on that above analysis, the Board finds that the 
evidence establishes entitlement to service connection for 
urticaria.  However, the evidence does not establish service 
connection chemical sensitivities, organic brain syndrome, 
psychiatric disorder (stress/nerves), central/peripheral 
nervous system disorder, environmental related disorder, 
pulmonary disorder, and immune system dysfunction; to include 
presumptive service connection for signs and symptoms of an 
undiagnosed illness.  The evidence does establish an 
increased evaluation to 10 percent for seborrheic dermatitis.  
However, the preponderance of the evidence is against an 
evaluation in excess of 10 percent.  While the veteran is 
competent to report his symptoms, the medical findings do not 
support higher evaluations.  The Board finds that the 
examination reports prepared by competent professionals, 
skilled in the evaluation of disabilities, are more probative 
of the degree of impairment than the appellant's statements.  
To the extent that the appellant has described the diagnosis 
and etiology of his claimed disorders, and more severe 
symptomatology associated with his skin disorder, his lay 
evidence is not credible.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (Holding that interest in the outcome of a 
proceeding may affect the credibility of testimony.)  To this 
extent, the preponderance of the evidence is against the 
above claims for service connection, and a higher evaluation 
than that awarded, and the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for urticaria is granted.

Entitlement to service connection for chemical sensitivities, 
to include whether service connection is warranted as a sign 
or symptom of an undiagnosed illness, is denied.

Entitlement to service connection for an organic brain 
syndrome, to include whether service connection is warranted 
as a sign or symptom of an undiagnosed illness, is denied.

Entitlement to service connection for a psychiatric 
disability (stress and nerve problem), to include whether 
service connection is warranted as a sign or symptom of an 
undiagnosed illness, is denied.

Entitlement to service connection for a central/peripheral 
nervous system disability, to include whether service 
connection is warranted as a sign or symptom of an 
undiagnosed illness, is denied.

Entitlement to service connection for environmental related 
disorders, to include whether service connection is warranted 
as a sign or symptom of an undiagnosed illness, is denied.

Entitlement to service connection for a pulmonary disability, 
to include whether service connection is warranted as a sign 
or symptom of an undiagnosed illness, is denied.

Entitlement to service connection for an immune system 
dysfunction, to include whether service connection is 
warranted as a sign or symptom of an undiagnosed illness, is 
denied.

Entitlement to an evaluation of 10 percent disabling, but not 
more, for seborrheic dermatitis is granted, subject to the 
applicable criteria pertaining to the payment of veterans' 
benefits.


REMAND

In February 2001, the veteran filed a claim for entitlement 
to service connection for chronic fatigue.  This claim was 
denied by rating decision issued in April 2002 on both a 
direct and presumptive basis under the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117.  In June 2002, the 
veteran submitted a typed statement in which he expressed his 
disagreement with the denial of the "Gulfwar issues."  A 
SOC of September 2003 and a SSOC of October 2004 addressed a 
number of issues denied in the June 2002 rating decision; 
however, they did not address the issue of service connection 
for chronic fatigue.

By rating decision of July 2004, the RO also denied the 
veteran's claims for sleep apnea, dental damage, pes planus, 
and bilateral ankle disabilities.  In September 2004, the 
veteran submitted a typed statement in which he expressed his 
disagreement with the denial of these issues.  He informed VA 
that he desired to "go before the BVA..."

The record establishes that within one year of notification 
of a denial of the issues discussed in the preceding 
paragraphs, the appellant submitted timely NODs.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 19.26.   Therefore, the appropriate SOCs 
must be issued regarding these matters.  Manlincon v. West, 
12 Vet. App. 238 (1999).

The notification requirements of the VCAA had been discussed 
above.  A review of the claims file reveals that such 
notification was not given regarding the issues of earlier 
effective dates for the award of service connection for low 
back strain, right foot plantar fasciitis with ankle pain, 
seborrheic dermatitis, right shoulder arthritis, left 
shoulder arthritis, and ischemic heart disease with 
hypertension.  Service connection was granted for these 
disabilities prior to the enactment of the VCAA and, in fact, 
the claim for earlier effective dates does not appear to be 
based on an NOD filed regarding the rating decision that 
awarded service connection.  Thus, the concept of a 
"downstream issue" is not applicable to these claims.  See 
VAOGCPREC 8-2003 (December 22, 2003).  On remand, the 
appropriate VCAA notification must be issued to the veteran 
regarding his claims for earlier effective dates for service 
connection.

Accordingly, the case is hereby REMANDED for the following:

1.  Inform the veteran of the information 
and evidence not of record that is 
necessary to substantiate the claims for 
earlier effective dates for the award of 
service connection for low back strain, 
right foot plantar fasciitis with ankle 
pain, seborrheic dermatitis, right shoulder 
arthritis, left shoulder arthritis, and 
ischemic heart disease with hypertension.  
Inform him that the most probative evidence 
is evidence that would establish:
a)	He filed a formal claim for entitlement 
to service connection prior to the 
effective date awarded.
b)	He filed an informal claim for 
entitlement to service connection, or 
sought medical treatment at a VA 
facility for the claimed disabilities, 
prior to the effective date awarded.
c)	The award of service connection was 
based on a liberalizing law or 
regulation.
d)	Any decision denying service connection 
prior to the effective date awarded was 
not final.

Also inform the veteran of (1) the 
information and evidence that VA will seek 
to obtain on his behalf; (2) the 
information or evidence that he is expected 
to provide; and (3) request or tell him to 
provide any evidence in his possession that 
pertains to the claim.  A copy of this 
notification must be associated with the 
claims folder.  

2.  The AOJ must issue a statement of the 
case in regard to the issues of 
entitlement to service connection for 
chronic fatigue (to include whether 
presumptive service connection is 
warranted under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117), sleep apnea, dental 
damage, pes planus, and bilateral ankle 
disabilities.  These matters should only 
be referred back to the Board if a timely 
substantive appeal (VA Form 9) is 
received.

3.  Finally, readjudicate the veteran's 
claims for entitlement to earlier 
effective dates for the award of service 
connection with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If any decision 
with respect to the claims on appeal 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


